Citation Nr: 0432279	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  04-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of a Decision Review Officer (DRO) 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In November 2004, a Deputy Vice Chairman of the Board granted 
a motion of the veteran's representative to advance the 
appeal on the Board's docket, and the Board will herewith 
address the veteran's appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a decision dated in July 2003, the DRO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating from October 15, 2001, the date of 
receipt of the veteran's claim for service connection for 
hearing loss.  The veteran's disagreement with the 
noncompensable rating led to this appeal.  

In support of his claim, the veteran has submitted an 
audiological evaluation report dated in September 2001 from 
E.N.T. Physicians, P.C., and another audiological evaluation 
report dated in August 2004 from an unidentified source.  The 
record also includes reports of VA audiological evaluations 
conducted in April 2002 and July 2003.  In its statement of 
the case (SOC), the RO correctly set forth the text of 
38 C.F.R. § 4.85(a), which states that an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  The regulation further states that 
examinations will be conducted without the use of hearing 
aids.  The SOC also included the text of 38 C.F.R. § 4.85(d), 
which specifies that 1000, 2000, 3000 and 4000 Hertz are the 
frequencies used in evaluating hearing impairment for VA 
rating purposes.  

In the SOC, the RO stated that the evidence consisted of the 
July 2003 VA audio examination, the notice of disagreement 
and the private audiogram dated in August 2004.  In the 
reasons and bases section of the SOC, the RO evaluated the 
veteran's claim based on the results of the July 2003 VA 
examination and said that the recent (presumably the August 
2004) audiogram was not sufficient by itself to be used for 
evaluation of the veteran's hearing loss.  The RO then said 
that audio tests must be conducted by VA audio examiners 
under conditions for a VA compensation and pension benefit 
examination, and the audiogram results certified by the 
examiner.  The RO concluded by saying that the audiogram did 
not show that all requirements for the compensation and 
pension audio examination were met.  

The veteran's representative has correctly objected to the 
statement that audio tests must be conducted by VA examiners 
and has requested that VA identify any deficiencies in the 
report submitted by the veteran.  In addition, the 
representative has objected to notice given to the veteran as 
inadequate to inform him of what evidence is necessary to 
substantiate his claim, what evidence the veteran is expected 
to obtain and what evidence VA will obtain.  The 
representative has further pointed out that proper notice 
requires that the veteran be informed that he should provide 
any evidence in his possession that pertains to the claim.  

On review of the record, the Board notes that the SOC has 
correctly informed the veteran of the evidence necessary to 
substantiate his claim in that it sets forth in detail the 
combinations of levels of hearing impairment that meet the 
requirements for a compensable rating for bilateral hearing 
loss.  See VAOPGCPREC 8-2003.  It is, however, the judgment 
of the Board that the veteran should be provided the 
opportunity to provide additional or supplemental reports 
from his private health care providers that show pure tone 
audiometry thresholds at 1000, 2000, 3000 and 4000 Hertz, 
speech discrimination values based on Maryland CNC tests, and 
confirmation that the tests were conducted by a state-
licensed audiologist.  Further, the veteran should be 
notified that he should submit any evidence in his 
possession, not previously submitted, that pertains to his 
claim.  

In addition, it is the judgment of the Board that the veteran 
should be provided an additional VA audiology examination to 
determine the current severity of his service-connected 
bilateral hearing loss.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and provide him the opportunity to submit 
additional evidence from E.N.T. 
Physicians, P.C. where he had an 
audiogram in September 2001 and the 
unnamed health provider who conducted his 
August 2004 audiogram.  Those health care 
providers should be requested to 
supplement their respective reports with 
numerical values for pure tone audiometry 
thresholds at 1000, 2000, 3000 and 4000 
Hertz, speech discrimination values based 
on Maryland CNC tests, and confirmation 
that a state-licensed audiologist 
conducted the tests.  

The AMC should also notify the veteran 
that he should submit any evidence in his 
possession, not previously submitted, 
that pertains to his claim.  

2.  The AMC should also arrange for a VA 
audiology examination of the veteran to 
determine the severity of his service-
connected bilateral hearing loss.  All 
indicated studies should be performed.  
The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was reviewed should 
be stated in the examination report.  

3.  Then, after undertaking any 
additional development indicated by the 
state of the record at that time, the AMC 
should review the record and, with 
consideration of the possibility of 
staged ratings, should readjudicate 
entitlement to an initial compensable 
rating for the veteran's bilateral 
hearing loss.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued that addresses the 
September 2001 audiology report from 
E.N.T. Physicians, P.C., and the April 
2002 VA audiology report (neither of 
which was mentioned in the September 2004 
SOC) in addition to all evidence added to 
the record since the SOC was issued in 
September 2004.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


